Citation Nr: 0923384	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-24 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.	Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  

2.	Entitlement to service connection for sleep apnea.  

3.	Entitlement to service connection for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2005 rating decision in which the RO, in part, 
granted service connection and assigned an initial 10 percent 
rating for PTSD, effective March 10, 2004..  At that time, 
service connection was also denied for bilateral hearing 
loss, tinnitus and hemorrhoids.  In September 2005, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in February 2006, and the Veteran 
filed a substantive appeal in July 2006 as to the issue of an 
increased rating for PTSD only.    In July 2008,  the RO 
awarded a higher initial; rating of 30 percent  for PTSD.  
retroactive to the original effective date (as reflected in a 
supplemental statement of the case (SSOC)).  In July 2008, 
the Veteran indicated that he wished to continue his appeal.  
In February 2009, the  RO issued  another SSOC reflecting the 
continued denial of an initial rating greater than 30 
percent. .  

Because the appeal involves a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized the claim on appeal in light of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

For the reasons expressed below, the  matter on appeal-along 
with the two additional issues listed on the title page, for 
which the Veteran has completed the first of two actions 
required to place these matters in appellate status-are  
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that additional 
RO action on the clam on appeal is warranted.

Review of the record shows that the Veteran has been in 
receipt of benefits from the Social Security Administration 
(SSA) since 1995.  While SSA records are not controlling for 
VA determinations, they may be "pertinent" to VA claims. See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). Hence, when VA is put on 
notice of the existence of SSA records, as here, it must seek 
to obtain those records before proceeding with the appeal. 
See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 
494 (1992).  The Board finds that the RO should obtain and 
associate with the claims file a copy of any SSA decision 
regarding the claim for disability benefits, as well as 
copies of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.   

In addition, it is noted that the Veteran, in his substantive 
appeal, indicated that his PTSD had worsened since his last 
VA compensation examination; he detailed specific symptoms 
such as the frequency of panic attacks.  These symptoms 
should be further evaluated prior to appellate consideration.  

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist, at a VA medical facility.  
The Veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, may result in a 
denial of the claim for a higher initial rating (as the 
original claim will be adjudicated on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Further, to ensure that all due process requirements are met, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  The RO's adjudication of 
the claim should include consideration of whether "staged 
rating" (assignment of different ratings for different 
periods of time, based on the facts found), pursuant to 
Fenderson (cited to above) is warranted.

Finally, the Board notes that, in a January 2008 rating 
decision, the RO denied entitlement to service connection for 
erectile dysfunction and in a November 2008 decision, the RO 
denied entitlement to service connection for sleep apnea.  In 
November 2008, the Veteran filed an NOD with the denials; 
however, the Veteran  has not been furnished an SOC on either 
issue,  the next step in the appellate process.  See 38 
C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 
 Consequently, these  matters must be remanded to the RO for 
the issuance of a SOC.  Id.  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the Veteran 
and his representative an SOC addressing 
the claims for service connection for 
erectile dysfunction and sleep apnea.  
along with a VA Form 9, and afford him 
the appropriate opportunity to file a 
substantive appeal perfecting an appeal 
on that issue.  

The Veteran is hereby reminded that to 
obtain appellate review of any matter not 
currently in appellate status-here, the 
claims for service connection for 
erectile dysfunction and sleep apnea -a 
timely appeal must be perfected within 60 
days of the issuance of the SOC.

2.  The RO should obtain from the SSA a copy 
of its decision regarding the Veteran's claim 
for disability benefits, as well as copies of 
all medical records underlying that 
determination. In requesting these records, 
the RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities. 
All records/responses received should be 
associated with the claims file.  

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

4.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA  examination, by a psychiatrist,  at a 
VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the physician 
designated to examine the Veteran, and 
the examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies (to include 
psychological testing, if warranted) 
should be accomplished (with all results 
made available to the physician prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

The psychiatrist should render specific 
findings with respect to the existence, 
extent, (or frequency, as appropriate), 
and cause of: memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; delusions 
and/or hallucinations; gross impairment 
in thought processes or communication; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
and disorientation to time or place.

The physician should set forth all 
examination findings, along with the complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain 
and associate with the claims file a copy 
(ies) of any notice(s) of the date and time 
of the examination sent to him by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the claim should include consideration 
of whether staged rating, pursuant to 
Fenderson (cited to above) is warranted.


9.  Unless the claim for higher rating 
for PTSD is granted to the Veteran's 
satisfaction, the RO must furnish to the 
appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2008).


